In The
                            Court of Appeals
                   Seventh District of Texas at Amarillo
                           ________________________

                                No. 07-14-00245-CR
                           ________________________

                      STEVEN EDWARD BOYD, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 47th District Court
                                 Randall County, Texas
               Trial Court No. 24,143-A; Honorable Dan Schaap, Presiding


                                   August 22, 2014

                  ORDER ON MOTION FOR REHEARING
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      By opinion and judgment dated August 1, 2014, this Court dismissed the appeal

of Appellant, Steven Edward Boyd, based on the Trial Court’s Certification of

Defendant’s Right to Appeal. On August 7, 2014, Appellant filed a pro se “Notice of

Appeal—Suppression Hearing” in this Court.      Appellant also filed a motion for the

appointment of counsel on appeal and a motion for a reporter’s record of the

suppression hearing. In the interest of justice, we construe Appellant’s notice as a
timely filed motion for rehearing wherein Appellant maintains he has the right to appeal

the trial court’s ruling on a suppression hearing.     Remaining convinced our original

disposition was correct, we deny the motion for rehearing with these additional

comments.


       According to the limited documents before this Court, Appellant and the State

entered into a plea-bargain wherein he agreed to enter a plea of guilty to the offense of

robbery in exchange for a recommended sentence of 30 years and dismissal of another

charge pending in trial court cause number 24,142-A. On June 17, 2014, the trial court

accepted Appellant’s plea and imposed sentence in accordance with that agreement. In

a plea-bargain case, a defendant retains the right to appeal matters that have been

raised by written motion filed and ruled on before trial, or after getting the trial court’s

permission to appeal. TEX. R. APP. P. 25.2(a)(2). A pretrial ruling on a motion to

suppress is ordinarily one of those matters that may be appealed after sentencing in a

plea-bargain case.


       Here, the Trial Court’s Certification of Defendant’s Right of Appeal reflects that,

not only is this is a plea-bargain case, Appellant also waived his right of appeal. On

June 18, 2014, Appellant filed a signed waiver, also executed by Appellant’s trial

attorney, which provides that:


       after having been sentenced or punished by the Court in accordance with
       the terms of my plea bargain agreement with the State, and being fully
       aware of the sentence or punishment imposed . . . and after having been
       fully informed by the Court of my right to appeal (including my right to have
       counsel appointed by the Court to represent me on appeal . . . and my
       right to have the Court furnish the appellate record without charge or
       expense to me . . .), [I] do hereby voluntarily, knowingly, and intelligently
       waive my right to appeal.

                                             2
A waiver of appeal made after sentence is imposed is sufficient to prevent a defendant

from appealing, absent the trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622

(Tex. Crim. App. 2003); Jamison v. State, No. 01-13-00360-CR, 2014 Tex. App. LEXIS

3734, *2 (Tex. App.—Houston [1st Dist.] April 8, 2014, no pet.)(mem. op., not

designated for publication).


      Because Appellant waived his right to appeal after sentence was imposed, he

has no right of appeal pertaining to the trial court’s pretrial ruling on his motion to

suppress. Without a certification showing Appellant received the trial court’s permission

to appeal, his appeal must be dismissed. TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610, 613 (Tex. Crim. App. 2005). Accordingly, Appellant’s motion for rehearing

is denied.   His motions for appointment of counsel and a reporter’s record of the

suppression hearing are rendered moot.




                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           3